Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-4 and 7-11 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-4 
and 7-11 are considered to be allowable due to the inclusion of the following claim limitations: “…and a wire provided at least at a part of a periphery of the disposition region, wherein a part of the wire is present inside the bonding material that bonds the semiconductor element to the substrate” in claim 1, and “…the method comprising: providing a wire at least at a part of a periphery of the disposition region; and disposing the bonding material and the semiconductor element in the disposition region on which the wire is provided, wherein in the providing the wire, the wire is provided so that a part of the wire is present inside the bonding material that bonds the semiconductor element to the substrate” in claim 10.
Claims 2-4, 7-9, and 11 are considered to be allowable due to their dependence on claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later 


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837